DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Attorneys of Record
The examiner suggests filing a power of attorney to facilitate efficient prosecution.

Claim Objections
Claims 16-17 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 16, line 1, the examiner suggests --further comprises 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 4-5, the limitation of “the adhesive coated surface of the facing comprises an adhesive in particulate form” is confusing because it is unclear if this limitation was intended to refer to the adhesive form prior to forming the adhesive coated surface, or rather if the adhesive coated surface is considered to comprise particles of adhesive adhered to the facing.
	Regarding claim 16, it is unclear if step c) is referencing the previously recited step of such securing in base claim 1. Additionally, the language of securing “to the main surfaces” conflicts with the base claim 1 language of securing to “one of the main surfaces”. Accordingly, There is no antecedent basis for “the securing . . . to the main surfaces” in claim 16.
	Regarding claims 18 and 32, the examiner suggests using --selected from a group consisting of--. These limitations appear to be drawn to Markush limitations, but do not use proper Markush language. Accordingly, it is unclear if the recited lists of adhesives are closed (i.e. limited to a selection from only the recited elements) or open (i.e. the group may include elements which are not recited). See MPEP 2173.05(h).
	Regarding claims 20-21, there is no antecedent basis for “the curing oven”.
	Regarding claim 22, to the extent that “and heated drum” is attempting to reference a previously recited heated drum, there is no antecedent basis for a heated drum. The examiner suggests --and a heated drum--. As written, it is unclear if a previously recited heated drum is being referenced.
	Regarding claim 23, as noted above, there is an issue of antecedent basis with respect to “the heated drum” in intervening claim 22. However, no change to claim 23 is needed if the above noted correction to claim 22 is applied.
	Regarding claim 24, the examiner suggests --the heated drum-- to more clearly reference the heated drum of intervening claims 22-23. As noted above, there is a possible issue of antecedent basis with respect to “heated drum” in intervening claim 22. However, the above noted corrections to claims 22 and 24 will eliminate the antecedent basis issue.
	Regarding claim 32, lines 1-2 recite securing a facing to a main surface of a mineral wool blanket. However, line 11 recites securing to plural main surfaces. Thus it is unclear if the facing is secured one or plural main surfaces. Additionally, there is no antecedent basis for “the main surfaces” in line 11. This term might be considered to have implicit antecedent basis because mineral wool blankets typically have two opposed main surfaces. However the examiner suggests correcting this antecedent basis issue because, as described in MPEP 2173.05(e), implicit antecedent basis is typically provided in relatively narrow circumstances such as the outer surface of a sphere or the major diameter of an ellipse. Main surfaces do not necessarily fall within the definition of a mineral wool blanket.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16-19, 22 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US 2005/0284065).
	Regarding claim 1, Shaffer teaches a method of manufacturing a mineral wool insulating product comprising a mineral wool blanket having a facing secured to one of its main surfaces (Abstract; Figure 1), the method comprising securing an adhesive coated surface of the facing to one of the main surfaces of the mineral wool blanket by application of heat and pressure (Figures 4-7C; paragraphs 28, 30-31, 34, 36, 38 and 40-42), wherein the adhesive coated surface of the facing comprises an adhesive in particulate form (paragraphs 30-31; Figures 3A-B).
	Regarding claim 16, Shaffer teaches performing the claimed applying adhesive and securing adhesive steps prior to the step of securing the facing to the mineral wool blanket (paragraphs 28 and 30-31).
	Regarding claim 17, the broadly recited limitation of packaging the facing to which the adhesive has been secured by rolling in the form of a cylinder is considered to require no more than providing a roll of the facing with a pre-applied adhesive coated surface. Such is implicit from Shaffer’s teachings of forming the facing with a pre-applied adhesive coated surface and providing a roll of the facing with a pre-applied adhesive coated surface (paragraphs 12, 28, 30-31 and Figures 4-7C). The broadly recited limitation of subsequently unpacking is considered to require no more than providing such roll to a manufacturing line where it is adhered to a mineral wool blanket. Such is shown by Figures 4-7C of Shaffer.
	Regarding claim 18, Shaffer teaches several of these adhesives (paragraphs 30-31).
	Regarding claim 19, Shaffer teaches these additional limitations (paragraphs 30-31, 34, 36 and 38; Figures 4-6). It is noted that Shaffer’s teaching of adhering the facer to the mineral wool blanket to form the faced fibrous insulation implicitly indicates that the thermosetting adhesive is cured in the embodiment of using a thermosetting particulate adhesive.
	Regarding claim 22, Shaffer teaches these additional limitations (Figure 7B; paragraph 41). One of ordinary skill in the art would readily appreciated that the drum in Figure 7B implicitly applies at least some pressure. Moreover, in view of the teaching of applying compression in paragraph 42, it is reasonably clear that the application of pressure during adhering is indicated.
	Regarding claim 29, Shaffer teaches a facing having a kraft layer, (paragraph 24).
	Regarding claim 30, Shaffer teaches this limitation (paragraphs 28 and 32). Carbon black implicitly darkens the facing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 1, 16-19, 22 and 29-30 above, and further in view of Parks’375 (US 2016/0061375).
	Regarding claim 19, Shaffer does not explicitly recite curing the thermosetting adhesive. However one having ordinary skill in the art would have been appreciated that thermosetting adhesives bond elements together upon curing. See Parks’375 (paragraphs 15, 21 and 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Shaffer because one of ordinary skill in the art would have been motivated to cure and bond with the thermosetting adhesive of Shaffer in the known manner of using such adhesives, as evidenced by Parks’375.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Parks’375 as applied to claim 19 above, and further in view of Rodrigues (US 2004/0082241).
	Regarding claims 20-21, in one embodiment Shaffer applies the facing to the mineral wool blanket prior to transporting through a curing oven to cure the binder in the mineral wool blanket and adhere the facing to the mineral wool blanket (paragraphs 36 and 38). One having ordinary skill in the art would have understood this to include activating the adhesive, as evidenced by Park for the reasons provided above. Moreover Parks’375 explicitly suggests curing the binder in the mineral wool blanket and activating the adhesive to join a facing in the binder curing oven (paragraph 26). Such has the readily apparent advantage of activating the binder and the adhesive in a single heating operation. Temperatures and times in the claimed range are known for suitably curing mineral wool binders. For example Rodrigues teaches 130°C to 325°C for 30 seconds to 3 minutes (paragraph 27). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the adhesive for a time and temperature in the claimed ranges in Shaffer because one of ordinary skill in the art would have been motivated to use known suitable binder curing times and temperatures as suggested by Rodrigues and to activate the adhesive in the mineral wool curing oven as suggested by Parks’375.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 1, 16-19, 22 and 29-30 above.
	Regarding claim 22, Shaffer does not explicitly recite applying pressure in the heated drum embodiment shown in Figure 7B. However, it is clear in another embodiment that pressure may be desirable to achieve the desired bonding. For example see Shaffer (paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pressure in the heated drum embodiment of Shaffer because one of ordinary skill in the art would have been motivated to achieve the desired bonding using pressure as suggested by another embodiment of Shaffer.
	Regarding claim 25, Shaffer teaches heating to a temperature above the melting point of the adhesive to adhere the adhesive particles to the facing (paragraph 31). Polymer adhesives taught by Shaffer (paragraph 30) have melting points well within the claimed range, thus suggesting temperatures in the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 22 and 25 above, and further in view of Parks’170 (US 2010/0000170) and Reese (US 5051122).
	Regarding claims 23-24, Shaffer does not recite these limitations. However, it is known that thermoplastic adhesives are activated at about their melting temperature. See Parks’170 (paragraph 70). Adhesives of the compositions taught by Shaffer (paragraph 30) melt well above 40°C, as is known from the melting points of these polymers. Thus the heated drum would naturally have a temperature in the claimed range to activate such adhesives. As to the time, it is clear from Parks’170 that time is a result effective variable for achieving suitable bonding (paragraph 71). Accordingly, selecting a suitable time is a matter of routine experimentation to suitably activate the adhesive. Moreover, it is well understood in the related art that a particulate adhesive may be activated by wrapping around a heated drum to achieve sufficient time on the drum for adhesive activation. See Reese (Figure 3; column 6, lines 63-38; column 7, lines 1-4). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Shaffer because one of ordinary skill in the art would have been motivated to select a temperature which activates the adhesive in view of the teachings of Parks’170 and the adhesive polymers recited by Shaffer, and to select a heating time as a matter of routine experimentation in view of the teachings of Parks’170 for the reasons provided above, it being known in related art how to provide a desired heating time on a drum for activating a particulate adhesive, as evidenced by Reese.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 1, 16-19, 22 and 29-30 above, and further in view of Elliott (US 5087311).
	 Regarding claims 26-27, Shaffer is silent as to the particulate adhesive size. However a particle size of about 100 to 400 µm is known to be suitable for lamination and also allows for accurate application. Naturally, one desiring particles in this size range for suitable lamination and/or accurate application would maximize or provide essentially all of the particles in this desired range. See Elliott (column 4, lines 1-5). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Shaffer because one of ordinary skill in the art would have been motivated to use a known suitable adhesive particle size for lamination and/or to achieve accurate application in accordance with the teachings of Elliott.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 1, 16-19, 22 and 29-30 above, and further in view of either one of Shimizu (US 2003/0152742) or Genson (US 3769131).
	Regarding claim 28, Shaffer does not recite an adhesive application amount. However, Shimizu suggests application rates of 5 to 500 g/m2 for lamination with particulate adhesives (Abstract) and Genson teaches about 10 g/m2 for lamination with particulate adhesives (0.3 osy; column 8, line 19). Naturally, one having ordinary skill in the art seeks to use sufficient adhesive to achieve the desired bond strength without using more adhesive that is required, and thereby unnecessarily raising costs. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive amount in the claimed range because one of ordinary skill in the art would have been motivated to select a known suitable application rate for lamination, as suggested by either one of Shimizu or Genson, or because one of ordinary skill in the art would have selected such amounts as a matter of routine experimentation for the reasons provided above in view of the amounts suggested by either one of Shimizu or Genson.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer as applied to claims 1, 16-19, 22 and 29-30 above, and further in view of Cosentino (US 2004/0097157).
	Regarding claim 31, Shaffer is not limited to any particular facing material (paragraph 24), but does not recite an areal weight for the facing. Cosentino suggests an advantageous facing which provides vapor barrier properties (Abstract). The facing may have a scrim reinforcing layer of 5 to 30 g/m2 (paragraph 9), a PET barrier layer of 17 to 55 g/m2 (12 to 40 µm thick, PET has a density of about 1.38 g/cm3; paragraphs 31-32), and an adhesive layer therebetween of about 2 to 30 g/m2 (paragraphs 30-31). This corresponds to a total of 24 to 115 g/m2 for the facing, which overlaps with the claimed range. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Shaffer because one of ordinary skill in the art would have been motivated to use a known suitable facing having vapor barrier properties, as suggested by Cosentino.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Cosentino as applied to claim 31 above, and further in view of Elliott, and further in view of either one of Shimizu or Genson.
	Regarding claim 32, Elliott is applied as above in the rejection of claims 26-27 and either one of Shimizu or Genson is applied as above in the rejection of claim 28. As to applying a facing to plural main surfaces, such is clearly taught by Shaffer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745